UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1748


DEREK L. SIMMS,

                      Plaintiff – Appellant,

          v.

MARLA D. STEWART; BRADFORD HOUSE APT,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-00793-WDQ)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek L. Simms, Appellant Pro Se. Mark Patrick              Johnson,
ECCLESTON & WOLF PC, Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Derek   L.   Simms   appeals   the   district   court’s   order

dismissing his civil action alleging violations of his marriage,

disabilities, and religious rights.       We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.           Simms v. Stewart, No.

1:12-cv-00793-WDQ (D. Md. May 30, 2012).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2